DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 1-6, filed 09/09/2021, with respect to Claim 1 have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of Claims 24 and 25 directed to group II non-elected without traverse. Accordingly, Claim Claims 24 and 25 have been cancelled.
In the instant case, Knoll et al. (“Gate-all-around Si Nanowire Array Tunneling FETs with High On-Current of 75 µA/µm @VDD = 1.1 V,” IEEE 14th International Conference on Ultimate Integration on Silicon (ULIS), 2013), disclose a Gate-all-around Si nanowire array p-type tunneling field effect transistor, wherein, asymmetric junctions were formed to suppress ambipolar switching typical for all silicon TFETs. Nickel aluminum silicide NiAl0.2Si1.8 was used to create high quality single crystalline metal ++ junctions after outdiffusion of the dopants with a low temperature thermal anneal at 500°C in forming gas.
Zekentes et al. (US 6,599,644) discloses a method of making an ohmic contact to p-type silicon carbide, comprising titanium carbide and nickel silicide. The deposited layers are annealed to convert at least a part of deposited metals to nickel silicide and titanium carbide. The contact is formed by reaction between the metals and the semiconductor, and thus the in-situ simultaneous formation of metal silicide and carbide suppress the release of excess carbon at the contact interface. Noble metals may be deposited preferably in between titanium and nickel to improve the contact morphology. 
Furthermore, Hirakata (US 2016/0303003) discloses a SiC semiconductor device, wherein an electrode layers are formed in contact with the contact regions and the source regions, and each of the electrode layers is composed of at least one material selected from a group consisting of nickel silicon and titanium aluminum silicon.
	Finally, Zhu (US 2014/0083493) discloses a conductive contact for solar cell, wherein the conductive contact comprising: a first conductive layer comprising aluminum/silicon (Al/Si) alloy particles having a plurality of pores, and nickel (Ni) disposed in the plurality of pores, wherein portions of both the aluminum/silicon (Al/Si) alloy particles and the Ni are in contact with the bulk N-type silicon substrate, and wherein a portion of the Ni forms a silicide with a portion of the bulk N-type silicon substrate.

Allowable Subject Matter
Claims 1-23 are allowed.
the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including etching of the coating prior to applying the loosening agent as disclosed in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898